



Leo Pound Compensation Arrangements
•
Service as Interim CEO from March 30, 2018 through July 17, 2018 and as Interim
Strategic Executive from July 18, 2018 through September 30, 2018; all
compensation to be paid under this agreement relates to interim executive
service during the terms described, including any payments made subsequent to
September 30, 2018.

•
Monthly compensation to be $50,000 per month for service as Interim CEO and
Interim Strategic Executive, retroactive to March 29, 2018, payable monthly,
with accrued amounts payable upon signing.

•
$200,000 bonus to be paid upon signing of this agreement as supplemental
compensation for completion of amendments of credit facility.

•
Additional payment of $250,000 payable on October 18, 2018 for services rendered
as Interim CEO.

•
Additional payment of $250,000 payable on January 18, 2019 for services rendered
as Interim Strategic Executive.

•
Duties as Interim Strategic Executive will consist of working full-time, four
days per week, to assist new CEO, including transitioning into role, cash
management and cost reduction initiatives. Key items during transition:

o
Complete staffing of finance team

o
Complete accounts receivable discount repayment plan

o
Recapture cash not covered by deposit account control agreement and finish cash
management line-up

o
Implement controls on purchasing cards, accounts payable, inventory and fixed
assets

o
Develop key performance indicators and bridge analysis for reports to
banks/Board/investor relations

o
Develop plans for following:

▪
Retrieve perpetual care funds and merchandise funds that can be disbursed from
trust due to defaulted purchases

▪
Strategy for repurchasing plots that will not be used

▪
Insurance plan substitution funds






--------------------------------------------------------------------------------







/s/ Leo Pound
StoneMor GP LLC
Leo Pound
 
Date: July 26, 2018              
By: /s/ Robert B. Hellman, Jr.            
 
Name: Robert B. Hellman, Jr.
 
Title: Chairman of Board of StoneMor GP LLC
 
 
 
Date: July 26, 2018                              




